DECISION AND JUDGMENT ENTRY
This is an accelerated appeal from an adjudication by the Lucas County Court of Common Pleas, finding appellant, Clifford Tate, an habitual sex offender and imposing an R.C. 2950.09(E) community notification requirement upon his release from incarceration.
In two assignments of error, appellant contends that, 1) his classification as an habitual sex offender was erroneous, and 2) the court should not have imposed a post-release notification requirement.
Appellant has not provided us with a transcript of his classification hearing.  Since appellant asserts that the court's conclusions arising from this hearing were unfounded, the hearing record is necessary to our consideration of this appeal.
Absent an adequate record, we must presume the regularity of the trial court proceedings and the presence of sufficient evidence to support the court's conclusions.  State v. Kelly (2001), 145 Ohio St. 3d 277,281;State v. Nichols (1997), 122 Ohio App. 3d 631, 634.
Accordingly, both of appellant's assignments or error are found not well-taken.
The judgment of the Lucas County Court of Common Pleas is affirmed. Costs to appellant.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Melvin L. Resnick, J., Richard W. Knepper, J., Mark L. Pietrykowski,P.J., JUDGES CONCUR.